                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SHARON RENEA BLACKMON,                  )
                                        )
                     Plaintiff,         )
       v.                               )
                                        )
MANDY COHEN, PATRICIA                   )           1:17CV890
GARCIA, CLAUDIA HORN, VETA              )
COOPER-HENDERSON, TARA                  )
MYERS, AND ALMA TAYLOR, in              )
their individual capacities,            )
                                        )
                     Defendants.        )

                                  MEMORANDUM ORDER

      Plaintiff Sharon Renea Blackmon filed the instant action alleging that she

was owed unpaid overtime wages. This matter is before the Court on the parties’

Joint Motion for Approval of Fair Labor Standards Act Settlement. [Docs. #41,

43.] For the reasons that follow, it is determined that the terms of the Settlement

Agreement, including attorney’s fees and costs, are fair and reasonable; therefore,

the Joint Motion is granted.

      Before approving an FLSA settlement, the court must determine if the

settlement is a “fair and reasonable compromise of disputed claims and issues

arising from a bona fide dispute raised pursuant to the FLSA.” Kirkpatrick v.

Cardinal Innovations Healthcare Sols., 352 F. Supp. 3d 499, 502 (M.D.N.C. 2018)

(citing Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir.

1982)). Thus, to approve a FLSA settlement, the court must make “finding[s] with

regard to (1) whether there are FLSA issues actually in dispute, (2) the fairness and




     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 1 of 11
reasonableness of the settlement in light of the relevant factors from Rule 23, and

(3) the reasonableness of the attorneys’ fees, if included in the agreement.”

Duprey v. Scotts Co., LLC, 30 F. Supp. 3d 404, 408 (D. Md. 2014); see also Hood

v. Uber Techns., Inc., No. 1:16-CV-998, 2019 WL 93546, at *4 (M.D.N.C. Jan.

3, 2019).

      The Court must first determine whether a bona fide dispute exists. “A bona

fide dispute is one in which there is some doubt whether the plaintiff would

succeed on the merits at trial.” Kirkpatrick, 352 F. Supp. 3d at 502 (quoting Hall v.

Higher One Machs., Inc., No. 5-15-CV-670-F, 2016 WL 5416582, at *6 (E.D.N.C.

Sept. 26, 2016)). To determine this, the court looks to the pleadings and

proposed settlement agreement. Id. (citing Duprey, 30 F. Supp. 3d at 404.) Here,

while Blackmon plausibly alleged a scheme by which her employer knowingly failed

to pay her overtime, (Mem. Op. & Order [Doc. #23]), she acknowledges the issues

of proof she faces at trial, including determining and proving the number of hours

of overtime she worked, (Mem. in Supp. of Jt. Mot. for Approval at 5 [Doc. #42]).

Defendant State of North Carolina 1 denies these allegations and disputes the

applicable statute of limitations and the propriety of liquidated damages. (Decl. of

Philip J. Gibbons, Jr. ¶ 10 (Sept. 6, 2019) [Doc. #42-3].) “This disagreement is a

genuine dispute that supports the concept of a negotiated settlement of this FLSA




1
 It was previously determined that the State was the real party in interest, and
Blackmon’s FLSA claim was treated as having been asserted against the State and
not the individuals identified as defendants. (See Mem. Op. & Order [Doc. #23].)
                                          2



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 2 of 11
claim.” Hood, 2019 WL 93546, at *4 (internal quotations and brackets omitted)

(quoting Rivera v. Dixson, No. TDC-14-cv-2901, 2015 WL 427031, at *3 (D. Md.

Jan. 30, 2015)).

      The Court must next determine whether the settlement is fair and

reasonable. “Although the Fourth Circuit has not addressed directly the relevant

factors the court should consider when determining whether a FLSA settlement is

fair and reasonable, district courts within the circuit have generally considered the

fairness factors a court would consider under Federal Rule of Civil Procedure

23(e).” Kirkpatrick, 352 F. Supp. 3d at 502 (citing Hoffman v. First Student, Inc.,

No. WDQ-06-1882, 2010 WL 1176641, at *2 (D. Md. Mar. 23, 2010)). These

factors include “(1) the extent of discovery that has taken place; (2) the stage of

the proceedings, including the complexity, expense, and likely duration of the

litigation; (3) the absence of fraud or collusion in the settlement; (4) the experience

of counsel who have represented the plaintiff; (5) the probability of plaintiff’s

success on the merits and (6) the amount of the settlement in relation to the

potential recovery.” Id. at 502-03 (quoting Hargrove v. Ryla Teleservices, Inc., No.

2:11CV344, 2013 WL 1897027, at *2 (E.D. Va. Apr. 12, 2013); see also Hood,

2019 WL 93546, at * 4 & Duprey, 30 F. Supp. 3d at 409. In considering these

factors, “there is a strong presumption in favor of finding a settlement fair . . . .”

Id. (internal quotation marks omitted) (quoting Lomascolo v. Parsons Brinckerhoff,

Inc., No. 18CV1310, 2009 WL 3094955, at *16-*17 (E.D. Va. Sept. 28, 2009)).




                                           3



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 3 of 11
      In the present case, all six factors support a finding that the settlement is

fair and reasonable. First, the parties have engaged in formal discovery, which

included the production of approximately 700 pages of payroll and time-keeping

information that, along with information from Blackmon, her counsel used to

analyze and calculate potential damages. (Decl. of Gibbons ¶ 11.) This analysis

allowed her counsel to determine they had sufficient information about Blackmon’s

claims and her employer’s defenses to settle the matter fairly. (Id.)

      Next, the parties are seeking approval of their settlement at the conclusion

of the discovery period. 2 (See Text Order (June 5, 2019) (extending the deadline

for completion of discovery to August 18, 2019).) It is likely they would then

have engaged in further motions practice and possibly trial preparation, an

estimated three-day trial, and appeals. As Blackmon describes, “[r]esolution of the

issues . . . would require substantial time and resources.” (Mem. in Support of Jt.

Mot. for Approval at 7.) Nevertheless, during settlement negotiations, counsel for

the parties “had sufficient information to assess the respective strengths and

weaknesses of their case”. (Id.)

      Third, there is a presumption that “no fraud or collusion occurred between

counsel, in the absence of any evidence to the contrary”. Lomascolo, 2009 WL




2
  Although Blackmon requested and received leave to amend her Complaint,
including pursuing the action as a collective action, she never filed an Amended
Complaint, likely because the parties were negotiating a settlement at the time of
the Court’s decision. (Compare Mem. Order (Aug. 8, 2019) [Doc. #40] with Jt.
Mot. for Approval (Sept. 6, 2019).)
                                          4



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 4 of 11
3094955, at *12. Here, there is no evidence of fraud or collusion, and

Blackmon’s counsel avers that the settlement “is the product of good faith

negotiations” and “was reached only after the Parties exchanged discovery and

conducted several rounds of demands and counteroffers.” (Decl. of Gibbons ¶ 12.)

“Blackmon [herself] participated in each step of the settlement process, approved

the settlement terms, and authorized acceptance of the settlement.” (Id.)

      Next, Blackmon’s counsel are experienced FLSA litigators. Philip Gibbons,

Jr. has focused almost exclusively on litigating labor and employment cases for the

last two decades and, more specifically, wage and hour claims under federal and

state law for the last ten years. (Id. ¶ 2.) He has served as lead counsel in

numerous class and collective action wage and hour lawsuits in federal district

courts, including the Southern District of Indiana and the Western District of North

Carolina. (Id. ¶¶ 4-5.) He has been rated an “AV” attorney in Martindale-Hubble

and recognized in Indiana Super Lawyers and Best Lawyers in America from 2015-

2018 in the categories of “Employment Litigation – Plaintiff” and “Labor and

Employment Law”, respectively. (Id. ¶ 6.) Craig L. Leis has practiced labor and

employment law almost exclusively for the past seventeen years, including

counseling employers and representing employees. (Id. ¶ 8.)

      Fifth, Blackmon describes her probability of success on the merits and

related matters as “hotly disputed”. (Mem. in Supp. of Jt. Mot. for Approval at 8.)

Even if she were successful on her claim for overtime wages, there appears to be

meaningful disagreement about the application of the two- or three-year statute of

                                          5



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 5 of 11
limitations, which turns on the willfulness of her employer’s conduct and

significantly impacts the amount of Blackmon’s recovery, as well as the propriety

of liquidated damages.

      Finally, the amount of the settlement is significant compared to the potential

recovery. According to Blackmon, the settlement amount of $11,625.00 for

unpaid overtime wages and $11,625.00 for liquidated damages represents

approximately 93% of her estimated unpaid overtime and liquidated damages over

the three-year period preceding the lawsuit. (Id. at 13.) All of these factors

support a finding that the proposed settlement amount is fair and reasonable.

      Next, it is necessary to assess the attorney’s fees request made pursuant to

29 U.S.C. § 216(b), which requires the court to “allow a reasonable attorney’s fee

to be paid by the defendant, and costs of the action.” The Fourth Circuit Court of

Appeals has provided a three-step process by which to calculate attorney’s fees:

(1) “’determine the lodestar figure by multiplying the number of reasonable hours

expended times a reasonable rate’” applying “the factors set forth in Johnson v.

Georgia Highway Express Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)”, (2)

“’subtract fees for hours spent on unsuccessful claims unrelated to successful

ones’”, and (3) “award ‘some percentage of the remaining amount, depending on

the degree of success enjoyed by the plaintiff.’” McAfee v. Boczar, 738 F.3d 81,

88 (2013) (quoting Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th

Cir. 2009)).




                                          6



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 6 of 11
      Here, Blackmon’s counsel have spent 78 hours representing her on this

case, totaling $33,400 in fees, (Decl. of Gibbons ¶ 13), reflecting a blended hourly

rate of $428. While Gibbons’s current hourly rate is $500, “[t]he majority of the

time” he billed was at an hourly rate of $485. (Id. ¶ 21.) Leis’s current hourly rate

is $450, but “[t]he majority of the time” he billed was at an hourly rate of $425.

(Id. ¶ 22.) Although that lodestar totals $33,400, Blackmon’s counsel have

reduced their fee request by 41% to $19,750 to facilitate settlement, resulting in a

blended hourly rate of $253. (Id.)

      To assess the reasonableness of this lodestar calculation, the following

factors must be applied:

      (1) the time and labor expended; (2) the novelty and difficulty of the
      questions raised; (3) the skill required to properly perform the legal
      services rendered; (4) the attorney's opportunity costs in pressing the
      instant litigation; (5) the customary fee for like work; (6) the
      attorney's expectations at the outset of the litigation; (7) the time
      limitations imposed by the client or circumstances; (8) the amount in
      controversy and the results obtained; (9) the experience, reputation
      and ability of the attorney; (10) the undesirability of the case within
      the legal community in which the suit arose; (11) the nature and
      length of the professional relationship between attorney and client;
      and (12) attorneys' fees awards in similar cases.

Robinson, 560 F.3d at 243-44 (collectively “the Johnson factors”).

      Applying the Johnson factors 3, counsel’s requested fees are reasonable.

Typically, counsel would be required to demonstrate more precisely their

expenditures of time and labor, but under these circumstances, there is sufficient



3
  Counsel acknowledges that the time limitations imposed on them is not a factor
for consideration here. (Mem. in Supp. of Jt. Mot. for Approval at 12.)
                                          7



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 7 of 11
information before the Court to assess counsel’s work here. Although Blackmon

prepared her Complaint and survived dismissal without the benefit of counsel,

counsel appeared on her behalf soon after notice of the initial pre-trial conference

hearing. They then submitted a joint report on the parties’ behalf, conducted

discovery, sought to amend the Complaint, and negotiated settlement over the

course of a year’s representation, (see Decl. of Gibbons ¶ 14 (describing the

division of labor generally)), advocacy reasonably totaling 78 hours.

      Blackmon’s counsel recognize that her “claims do not present a novel theory

under the law”, but her “burden of ‘proving a negative,’ i.e. that Blackmon

performed work for which Defendant has no records and claims did not occur,

presents difficult and time-consuming evidentiary issues.” (Id. ¶ 15.) Additionally,

having attorneys skilled in FLSA litigation, particularly at least one attorney who

has served as lead counsel in numerous federal wage and hour disputes, was

crucial to obtaining relief for Blackmon – 93% of her estimated unpaid overtime

work for the three years preceding this lawsuit. As previously described, not only

are Blackmon’s counsel experienced and able, but Gibbons has been recognized for

his work in the field.

      Furthermore, Blackmon’s counsel contend that their significant reduction in

fees to facilitate settlement “resulted in lost opportunity costs”. (Id. ¶ 16.) They

“took on significant risk of non-payment, the burden of advancing litigating

expenses, and the substantial opportunity cost of having to turn down other

potentially lucrative work.” (Id.) Additionally, they expected a contingent fee at

                                          8



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 8 of 11
the outset and, thus, took on the risk of non-payment were Blackmon

unsuccessful. (Id. ¶ 16.) Furthermore, a case brought by a pro se plaintiff “ranks

low in the hierarchy of desirable contingency-based employment law actions

because: (1) the relatively small amount of unpaid overtime at stake; and (2) the

added burden of entering an appearance 9 months into hotly contested litigation.”

(Id. ¶ 17.) This case represented a discrete issue and counsel does not anticipate

future work on Blackmon’s behalf. (Id.)

      Next, according to Blackmon’s counsel, the customary fees for like work in

the Western District of North Carolina range from $400 to $600 for senior or

partner attorneys and from $200 to $400 for associate attorneys. (Id. ¶ 18; see

also id. ¶ 19.) Counsel’s support for these figures comes from “an extensive

survey of attorney’s fees charged by plaintiff-side and management-side

employment lawyers in Charlotte, North Carolina” that Gibbons conducted and

affidavits and declarations submitted in support of attorney’s fees in Driskell v.

Summit Contracting Group, Inc., No. 3:16-cv-819-FDW-DCK, (id. ¶ 19), none of

which were provided here. Although it would have been preferable for counsel to

have submitted his survey and methodology and affidavits from other labor and

employment attorneys in the surrounding areas, under these circumstances it can

be determined that their hourly fees are comparable to those charged by similarly

situated attorneys. This is especially true when considering their significantly

reduced fee request and resulting blended hourly rate.




                                          9



     Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 9 of 11
      Fees awarded in similar cases vary widely, but the awards do not suggest

that counsel’s requested fees are unreasonable. See, e.g., Leon v. Alvarez, No.

CBD-16-0416, at *1, (D. Md. Sept. 25, 2017) (awarding $4,000 in attorney’s fees

where the plaintiff recovered $4,000 in overtime wages as part of settlement after

discovery); Rivera, 2015 WL 427031, at *4 (awarding $9,000 in attorney’s fees

where the plaintiff received $6,000 in overtime wages as part of settlement after

discovery); Hernandez v. Choi, No. TDC-13-3567, 2014 WL 6388333, at *6 (D.

Md. Nov. 13, 2014) (awarding $90,000 in attorney’s fees where the two plaintiffs

each recovered over $30,000 in overtime wages and liquidated damages as part of

settlement after briefing on summary judgment). In sum, the Johnson factors

weigh in favor of the reasonableness of counsel’s requested fees.

      There is no reason to reduce counsel’s requested fees. First, there are no

unsuccessful claims. Blackmon’s North Carolina Wage and Hour Act claim was

dismissed, but this was in response to Defendant’s motion to dismiss her pro se

Complaint prior to counsel’s involvement. Next, counsel themselves have already

significantly reduced their fees – from $33,400 to $19,750 – to facilitate

settlement. Accordingly, their requested fees and costs are reasonable.

      While the parties’ Settlement Agreement is fair and reasonable, it requires

Blackmon’s counsel to file a dismissal with prejudice “as shown on the attached

Exhibit A” upon submission of the Settlement Payment to her counsel. (Settlement

Agreement ¶ 4 [Doc. #42-1].) Contrary to the parties’ agreement that Defendant

pay Blackmon’s counsel $19,750.00 in attorney’s fees and costs as part of the

                                        10



    Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 10 of 11
settlement, Exhibit A evidences the parties’ “stipulat[ion] and agree[ment] to

dismiss this matter with prejudice, each party to bear its own costs and attorneys’

fees.” (Ex. A to Settlement Agreement (emphasis added).) The Court trusts the

parties will correct the stipulation of dismissal prior to its execution and filing.

      For the reasons explained in this Memorandum Opinion, IT IS HEREBY

ORDERED that the Joint Motion for Approval of Fair Labor Standards Act

Settlement [Doc. #41] is GRANTED and that the Renewed Joint Motion for

Approval of Fair Labor Standards Act Settlement [Doc. #43] is DENIED AS MOOT.

      This the 8th day of January, 2020.


                                               /s/ N. Carlton Tilley, Jr.
                                          Senior United States District Judge




                                           11



    Case 1:17-cv-00890-NCT-JLW Document 44 Filed 01/08/20 Page 11 of 11
